Title: To John Adams from Samuel Curson and Isaac Gouverneur, 1 September 1781
From: Curson, Samuel,Gouverneur, Isaac
To: Adams, John



Sir
London 1 Sepr. 1781

We had the pleasure to receive several letters from you before we left St. E– the contents of which were properly attended to, our answers have good reason to think did not reach you. Since that period our sufferings have been very great, but for prudential reasons must be silent thereon. Beg to refer you to Mr. Jno. Witherspoon, who take the liberty of introducing to you. With the greatest respect we are, Sir Your most obt. huml. serts.
